Citation Nr: 0826846	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In April 2008, the veteran and his wife provided testimony at 
a hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is of record. 

At the time of the veteran's Board hearing, the veteran's 
representative stated that additional pertinent evidence in 
the form of a statement from the veteran's private clinician 
would be submitted to the Board.  He also waived the 
veteran's right to have this evidence initially considered by 
the RO.


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App.  
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

According to testimony the veteran and his wife presented at 
the April 2008 Travel Board hearing as well as statements of 
record, he contends that he was exposed to loud noise during 
the performance of his duties as a jet mechanic on the flight 
line in the U.S. Air Force.  He wore insufficient ear 
protection.  After service, in his occupation as a truck 
driver, he was not exposed to inordinate noise.  Although the 
veteran was exposed to gunfire through his post-service 
activities in the sport of bird hunting (approximately two 
times a year), the veteran's wife testified that she noticed 
his hearing loss before he had ever begun practicing the 
sport.  The veteran's wife furthermore testified in detail to 
the nature of the veteran's hearing loss as she witnessed it 
over time, including the fact that he came to rely on his 
better ear and on lip reading.  The Board finds their 
testimony credible.  The Board notes that in the March 2007 
rating decision, which also granted entitlement to service 
connection for tinnitus, VA acknowledged the veteran's 
exposure to acoustic trauma in service.

In addition to the veteran's DD Form 214, the claims folder 
includes service personnel records showing that he served as 
a jet aircraft mechanic in the U.S. Air Force 

Service medical records are negative for evidence of hearing 
loss disability.  

The post-service evidence includes a letter and audiometric 
report from a private audiologist, C.A.F., Au.D. and board-
certified clinician (to whom the veteran had been referred by 
T.D., M.D.) dated in June 2008.  Dr. F. has reported that the 
veteran has bilateral sensorineural hearing loss.  The 
audiologist opined that the veteran has hearing loss due to 
noise exposure suffered during military service.  The 
audiogram from Dr. F. dated in May 2008 shows that the 
auditory threshold in the frequencies 2000 and 4000 Hertz 
clearly exceeds 40 decibels in the veteran's right and left 
ears.

In response to this claim, the veteran was provided a VA 
examination by a VA audiologist in March 2007.  This 
examination disclosed that the auditory threshold in the 
frequencies 2000, 3000, and 4000 Hertz clearly exceeded 40 
decibels in the veteran's right and left ears.  The examiner 
stated, however, that the veteran's hearing loss was 
unrelated to military noise exposure because there was no 
ratable hearing loss noted at the time of separation from 
service.

While the service medical records do not show that the 
veteran had hearing loss disability during service, his 
essential contention is that he was exposed to acoustic 
trauma in service and that his hearing disability resulted 
from such exposure.  The credibility of the testimony by the 
veteran and his wife as well as corroboration of the reported 
occupational nature of the veteran's service with the U.S. 
Air Force indicates that he was exposed to significant noise 
during service.  The medical evidence shows that he does 
currently have hearing loss disability.  In the opinion of 
the private audiologist, the veteran's bilateral 
sensorineural hearing loss is due to his in-service noise 
exposure.  Although there is a competent medical opinion to 
the contrary in the March 2007 VA audiologist's report, it 
would be unsound to rely on any legal conclusion derived 
therefrom because that would ignore the fact that service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Therefore, the 
Board finds that service connection for a bilateral hearing 
loss disability is warranted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted. 



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


